UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE: § CASE NO. 19-10843
AURORA COMMERCIAL CORP. §
DEBTORS(S), § CHAPTER 11

NOTICE OF APPEARANCE AND REQUEST
FOR SERVICE OF NOTICES AND PLEADINGS

 

PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

HOOD CAD PARKER CAD KAUFMAN COUNTY
ROCKWALL CAD TARRANT COUNTY ALLEN ISD
CITY OF FRISCO DALLAS COUNTY ELLIS COUNTY

secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices,
reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement
or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced
proceedings and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and
(b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

Certificate of Service

w
I do hereby certify that on f S day of V\ arch _,201 9, a copy of the above and foregoing has been this date served

 

electronically or mailed to the parties listed below:

ALBERT TOGUT SOUTHERN (NY) U.S. TRUSTEE
ONE PENN PLAZA, SUITE 3335 US FEDERAL BUILDING
NEW YORK, NY 10119 201 VARICK STREET, ROOM 1006

NEW YORK, NY 10014

LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
2777 N. Stemmons Freeway

Suite 1000

DALLAS, TX 75207

Telephone: (214) 880-0089

Facsimile: (469) 221-5003

Email: dallas.bankruptcy@publicans.com

(i wi pena ow
lizabeth Weller
SBN: 00785514 TX

 
  
